NO.
12-07-00412-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL
FROM THE 402ND
IN THE INTEREST OF 
S.J.B. AND M.A.H.,  §          JUDICIAL DISTRICT COURT OF
MINOR CHILDREN
§          WOOD
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Kerri Sue
Hass appeals from an order in a suit affecting the parent-child relationship appointing
the Department of Family and Protective Services temporary managing conservator
of S.J.B. and M.A.H.  We dismiss the
appeal for want of jurisdiction.
            The Texas
Family Code permits a party to appeal a final order in a suit affecting the
parent-child relationship.  Tex. Fam. Code Ann. § 109.002(b)
(Vernon 2002); see also Tex. Fam.
Code Ann. § 105.001(e) (Vernon Supp.2006).  An order appointing a temporary conservator
is not appealable.   Tex.
Fam. Code Ann. § 105.001(a)(1), (e) (Vernon Supp. 2007).  
            On November
28, 2007, we notified Hass by letter that the information received in this
appeal does not include a final judgment or appealable order.  Hass was further notified that unless the
information was amended before December 10, 2007 to show this court's
jurisdiction, the appeal would be dismissed. 
The deadline for amendment has passed, and Hass has not shown the
jurisdiction of this court or otherwise responded to our November 28, 2007
notice.  Accordingly, the appeal is dismissed
for want of jurisdiction.
Opinion delivered December
12, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
(PUBLISH)